I agree that the decision law of the case is about as the Chief Justice puts it. But to me the statute seems to aim at something more than a mere rule of evidence and to demand as matter of substantive law that there shall be no divorce on the "sole confessions, admissions, or testimony of the parties, either in or out of court." Confessedly, we have nothing here but the testimony of plaintiff and some correspondence between her and defendant which constitute admissions by defendant. In other words, the situation *Page 329 
is within the plain coverage of the statute, and I therefore question our right to hold otherwise.